Name: Commission Regulation (EEC) No 2712/92 of 17 September 1992 concerning the stopping of fishing for common sole by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 275/10 18 . 9. 92Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2712/92 of 17 September 1992 concerning the stopping of fishing for common sole by vessels flying the flag of Denmark THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3882/91 of 18 December 1991 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1992 and certain conditions under which they may be fished (3), provides for common sole quotas for 1992 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the data by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of common sole in the waters of ICES divisions II and IV by vessels flying the flag of Denmark have reached the quota allocated for 1992 ; whereas Denmark has prohibited fishing for this stock as from 31 August 1992 ; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION : Article 1 Catches of common in the waters of ICES divisions II and IV by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1992. Fishing for common sole in the waters of ICES division II and IV by vessels flying the flag of Denmark or registered in Denmark is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 31 August 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1992. For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p . 2. (3) OJ No L 367, 31 . 12. 1991 , p . 1 .